— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated March 12, 1981 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s grant of public assistance for 30 days. Determination confirmed and proceeding dismissed, on the merits, without costs or disbursements. There was substantial evidence in the record to support the findings of the State commissioner. Titone, J. P., Mangano, Gibbons and Weinstein, JJ., concur.